Citation Nr: 0323856	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an earlier effective date prior to 
September 17, 2001, for an award of a total rating for 
nonservice-connected disabilities for pension purposes. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
total rating for his nonservice-connected disabilities for 
pension purposes.  The veteran perfected a timely appeal of 
this determination.  In the course of the appeal he was 
denied his claim of entitlement to service connection for a 
low back disability in a November 1997 RO rating decision.  
This decision was also timely appealed and the low back claim 
is now before us on appeal.

In an April 2003 rating decision, while the pension issue was 
in appellate status, the veteran was granted a total rating 
for his nonservice-connected disabilities for pension 
purposes.  The pension award was made effective September 17, 
2001.  The veteran was informed of this partial grant of the 
benefit sought in an April 2003 Supplemental Statement of the 
Case and filed a timely appeal of the effective date assigned 
in April 2003.  The case was sent to the Board in August 2003 
and the veteran now continues his appeal.


FINDINGS OF FACT

1.  A chronic low back disability did not have its onset 
during active duty and is not the result of an injury, 
disease, or other incident of service.

2.  The veteran's nonservice-connected disabilities (lumbar 
discogenic disease with L5-S1 herniated nucleus pulposus 
(HNP), lumbar paravertebral myositis, residuals of a small 
left-sided cerebellar infarct, Type II diabetes mellitus with 
diabetic dyslipidemia and substance abuse disorder (alcohol 
abuse)) did not render him permanently and totally disabled 
and unemployable prior to September 17, 2001.

3.  The veteran was entitled to receive disability benefits 
from the Social Security Administration as of September 2000.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in, nor is 
it presumed to have been incurred in, active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

2.  The criteria for a permanent and total rating for 
nonservice-connected pension purposes for the period prior to 
September 17, 2001 have not been met.  38 U.S.C.A. § 1502 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.17, 
and Part 4, Diagnostic Codes 5021, 5293, 7913, 8009, 9326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the VCAA-compliant provisions of 38 C.F.R. § 3.159 
in a Supplemental Statement of the Case which was dispatched 
to him in April 2003, in which he was provided with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He has also been provided with VA 
examinations which addressed the claims on appeal.  Finally, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to service connection for a low back 
disability.

The veteran claims entitlement to service connection for a 
chronic low back disability.  In this regard, we note that 
his service medical records show that his spine and 
musculoskeletal system were normal on induction examination 
in August 1969 and that he denied having any pertinent 
medical history regarding back pain or injury on the 
concurrent medical history questionnaire.  Thereafter, an 
April 1970 treatment note shows that the veteran was treated 
in service for complaints of chronic intermittent low back 
pain whose onset reportedly occurred nine months earlier 
after he fell while playing basketball.  The diagnostic 
impression was postural backache.  A treatment note dated in 
June 1970 shows that the veteran reported that his back 
symptoms had improved.  A June 1971 separation examination 
report shows normal findings with regard to his spine and 
musculoskeletal system.

Following his separation from service the veteran was 
provided with a VA medical examination which was conducted in 
July 1972 pursuant to an unrelated claim for VA compensation 
benefits.  The examiner noted that the veteran was treated in 
April 1970 for a diagnosis of postural backache.  Examination 
of the veteran's musculoskeletal system revealed the presence 
of a prominence, described as some kind of a bone overgrowth 
located proximal to his sacroiliac joint on the left side 
which was nontender.  The examiner's notes indicated possible 
appearance of the bone overgrowth during the veteran's period 
of active service.  The notes show that the prominence was 
asymptomatic and did not give him any trouble.  The veteran 
did not report having any low back pain and no limitation of 
motion of his lumbar spine was observed at the time of this 
examination.  The diagnosis was no physical pathological 
findings.

Thereafter, the medical evidence associated with the 
veteran's claims file includes private and VA treatment and 
medical examination reports for the period from 1989 - 2002 
which show that the veteran received treatment for complaints 
of persistent low back pain beginning in approximately 1995.  
The records also show that the veteran reported having 
injured his back both during service and after service while 
being employed by an encyclopedia publishing company.  In 
hearing testimony presented in May 1997 before an RO hearing 
officer the veteran testified that he had recurring and 
chronic low back problems ever since active service after he 
slipped during a training exercise and injured his back.  The 
medical records show that his current pertinent diagnoses are 
lumbar discogenic disease with L5-S1 herniated nucleus 
pulposus and lumbar paravertebral myositis.

The veteran testified at his May 1997 hearing that he held an 
associates degree in computers and business administration 
and that he was formerly employed as a collector for a 
publishing company.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of low back pain in service 
will permit service connection for arthritis or discogenic 
disease of the lumbosacral vertebrae, first shown as a clear-
cut clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In the case before the Board we note that the veteran's spine 
was normal on entrance examination in August 1969.  He was 
treated on only one occasion in April 1970 for complaints of 
low back pain and was afterwards a June 1970 treatment note 
shows that his low back symptoms had improved.  Thereafter, 
no further treatments for any back complaints were shown for 
the duration of his period of active duty.  On separation 
examination in June 1971 his spine and musculoskeletal system 
were determined to be clinically normal.  Over a year after 
the date of his separation from active service he was 
examined by VA and noted to have an asymptomatic prominence 
on his left sacroiliac joint which the examiner speculated 
may have developed while the veteran was in service.  The 
veteran presented no complaints of any low back 
symptomatology and no physical pathology was diagnosed 
notwithstanding this finding.  This evidence indicates that 
the low back pain for which the veteran was treated during 
service represented an acute and transitory condition which 
resolved without any chronic residual pathology.  The 
discovery of the prominence was first noted over a year after 
the veteran's discharge from service and thus, to the extent 
that the veteran may assert that it represents an arthritic 
process, it may not be presumed to have been incurred in 
service.  See 38 C.F.R. § 3.309.  In any case, the examiner 
did not diagnose the prominence as arthritis and his 
speculative opinion regarding its time of onset is also of 
limited value to link it with service due to the equivocal 
nature of his statement.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Furthermore, the July 1972 VA 
examination report shows that there was no disabling 
pathology associated with this asymptomatic prominence.  

The veteran's post-service medical records for the period 
from 1989 to 2002 do not show documentation of medical 
treatment for a chronic low back disability until 1995, over 
two decades after his separation from service.  No medical 
opinion was ever presented in these treatment and examination 
reports which objectively links the current diagnoses of 
lumbar discogenic disease with L5-S1 herniated nucleus 
pulposus and lumbar paravertebral myositis with the veteran's 
period of active duty.  To the extent that the veteran 
asserts on his own authority that there is a nexus between 
these diagnosis and his period of military service, as he is 
a person who does not possess any formal medical training and 
is not a certified medical professional he lacks the 
expertise to comment upon medical observations or make 
medical diagnoses regarding his current diagnoses and the 
etiologies of these diagnoses.  His statements in this regard 
are thus entitled to no probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In view of the foregoing discussion we find that the evidence 
is does not support the veteran's claim of entitlement to 
service connection for a low back disability.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this specific issue, the benefit-of-
the-doubt doctrine does not apply and the appeal in this 
regard must be denied.  38 U.S.C.A. § 5107(b) (West 2002);  
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(b.)  Entitlement to an earlier effective date prior to 
September 17, 2001, for an award of a total rating for 
nonservice-connected disabilities for pension purposes.

The history of the veteran's claim shows that the veteran 
filed a claim for a total rating for nonservice-connected 
disabilities for pension purposes on January 10, 1996.  
Pension was granted during the pendency of this appeal by 
rating decision of April 2003 with an effective date of 
September 17, 2001.  The veteran contends that an earlier 
effective date is warranted for the pension award.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim of the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2002).

We note that the claims file includes a Social Security 
Administration (SSA) award letter dated December 2002 which 
informed the veteran that he was deemed by SSA to be disabled 
as of September 28, 2000 and entitled to receive payments of 
SSA benefits on the basis of disability.  In view of this 
determination by SSA, he was granted nonservice-connected VA 
pension benefits on the basis of liberalizing amendments to 
applicable legislation and regulations which were enacted 
during the pendency of the appeal.  Specifically, as part of 
the Veterans Benefits Improvement Act of 2001, 38 U.S.C. § 
1502 was amended to include as eligible for VA nonservice-
connected pension those veterans who are disabled, as 
determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
In turn, the Secretary of the Department of Veterans Affairs 
promulgated changes to the regulations in compliance with the 
new law in 38 C.F.R. § 3.3(a)(3)(B)(2).  This amendment to 
the regulation was published as final in June 2003, (68 FR 
34539) and was effective as of that date; however the amended 
provisions of 38 C.F.R. § 3.3 are applicable as of September 
17, 2001.  Although SSA had determined that the veteran was 
disabled as of September 2000, VA could not assign an 
effective date any earlier than September 17, 2001 for the 
nonservice-connected pension award because the effective-date 
rules under 38 U.S.C.A. § 5110 (West 2002) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation.  (See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997):  Where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue.)

Specific to the appellant in this current claim, 38 C.F.R. 
§ 3.3 provides that VA pension is payable to veterans of a 
period or periods of war because of nonservice-connected 
disability or age.  Basic entitlement for pension exists for 
the veteran if he served on active duty for 90 days or more 
during a period of war and is permanently and totally 
disabled from nonservice-connected disability not due to his 
own willful misconduct and meets the net worth requirements 
under 38 C.F.R. § 3.274 (2002) and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23 (2002). 

In view of the above discussion, the earliest possible 
effective date for his award of nonservice-connected VA 
pension is January 10, 1996, based on the date of his 
original claim for this particular benefit.  However, in 
order for the veteran to receive an earlier effective date 
prior to September 17, 2001, the evidence must demonstrate 
that he was permanently and totally disabled from nonservice-
connected disabilities before this aforementioned date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran is not currently service connected for any 
disabilities.  The medical evidence shows that his current 
nonservice-connected disabilities are lumbar discogenic 
disease with L5-S1 herniated nucleus pulposus (HNP), lumbar 
paravertebral myositis, residuals of a small left-sided 
cerebellar infarct, Type II diabetes mellitus with diabetic 
dyslipidemia and substance abuse disorder (alcohol abuse).  

The pertinent medical evidence associated with the record for 
the period commencing on the date of claim (January 10, 1996) 
to the present time includes various private and VA 
outpatient treatment and examination reports, with the most 
recent examinations of his nonservice-connected disabilities 
having been conducted in October - November 2002.  These show 
the following objective findings:

Regarding the veteran's nonservice-connected lumbar 
paravertebral myositis and lumbar discogenic disease with L5-
S1 HNP, CT scans of his lumbar spine revealed normal L3-L4 
and L4-L5 discs with unremarkable facet joints and no 
evidence of spinal canal stenosis.  However, CT scan of his 
L5-S1 vertebrae revealed a circumferential disc bulge 
associated with an HNP on his right side.  The veteran 
subjective complaints consisted of mild localized low back 
pain with right buttock pain which was more severe in the 
morning or after walking, standing or sitting for extended 
periods of time, including while driving.  No related 
complaints regarding his lower extremities were reported.  
Although he reported having back pain when relieving his 
bowels and bladder, there were no related complaints 
pertaining to loss of bladder or bowel control.  He was 
prescribed medication to relieve his low back pain and also 
performed stretching exercises to reduce his symptoms.  
Flare-ups of low back symptomatology occurred about once per 
year, necessitating bed rest for approximately three weeks.  
He was a one-point cane to help support himself during flare-
ups.  There was no history of surgical treatment for his low 
back disability.  Range of motion testing of his lumbar spine 
revealed forward flexion to 70 degrees, backward extension to 
30 degrees, lateral flexion to 40 degrees (bilaterally) and 
rotation to 35 degrees (bilaterally) without objective 
evidence of painful motion observed on all planes of 
movement.  Examination revealed no spasm on palpation of the 
lumbosacral paravertebral muscles.  Muscle strength of both 
lower extremities was 5/5, bilaterally, with no evidence of 
atrophy in either leg.  There were no postural abnormalities 
or fixed deformities of his back.  Neurological examination 
revealed negative findings on straight leg raising with 
symmetric ankle jerks, bilaterally.  There was no evidence of 
distal peripheral neuropathy, active radiculitis, 
radiculopathy, myelopathy or entrapment neuropathy.  The 
diagnoses were lumbar paravertebral myositis and lumbar 
discogenic disease with L5-S1 HNP by CT scan.  

In the current appeal, the veteran's lumbar discogenic 
disease with L5-S1 HNP had been evaluated under the schedular 
criteria for rating intervertebral disc syndrome as contained 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  However, in the 
course of this appeal, the aforementioned rating schedule was 
changed on September 23, 2002.  Therefore, the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating intervertebral 
disc syndrome and rate this disability using the version of 
the regulations which are most favorable to the veteran's 
pension claim, whether they be from the old ratings schedule 
or from the newly promulgated one.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  If the new version of the regulation 
confers the greater benefit, however, the award cannot be 
made effective prior to the date on which the new regulation 
was implemented.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
VAOPGCPREC 3-2000.  Because the veteran is seeking an earlier 
effective date prior to September 17, 2001, for his pension 
award, the revised version of the rating schedule cannot 
confer any favorable advantage on his claim because the date 
on which the new schedule took effect postdates the effective 
date at issue.  Therefore, consideration of the rating 
criteria of the new schedule is unnecessary in the current 
appeal.

The veteran's lumbar discogenic disease with L5-S1 HNP is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  Prior to September 23, 2002, 
the rating criteria provided for a 60 percent rating for 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome manifested by recurring attacks.  
A 10 percent rating is warranted for intervertebral disc 
syndrome manifested by mild symptomatology.  A noncompensable 
evaluation is warranted for postoperative and cured 
intervertebral disc syndrome.  

Applying the facts of the case to the above rating criteria, 
we find that no more than a 20 percent evaluation is 
warranted for the veteran's lumbar discogenic disease with 
L5-S1 HNP.  His current symptoms are only slightly more than 
mild, as we acknowledge that he does have recurring episodes 
of low back pain with prolonged standing and sitting while 
operating a motor vehicle with flare ups that occur 
approximately once per year.  However, he has been able to 
obtain relief through medication, bed rest and back 
exercises.  We find that his current symptoms more closely 
approximate the criteria for a 20 percent evaluation but not 
for a 40 percent evaluation as the evidence does indicate 
that he is able to obtain more than just intermittent relief 
from his symptoms.  Certainly, assignment of a 60 percent 
evaluation is not warranted as the evidence does not show 
that the veteran suffers from any sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.

With regard to the veteran's lumbar paravertebral myositis, 
this disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (2002) on the basis of limitation of motion as 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
rates limitation of motion of the lumbar spine and provides 
for a 10 percent evaluation for slight limitation of motion.  
A 20 percent evaluation is warranted for moderate limitation 
of motion.  A 40 percent evaluation is warranted for severe 
limitation of motion.  A thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence associated with this case shows that the veteran 
has only slight limitation of motion of his lumbosacral spine 
with no real functional loss.  Range of motion testing of his 
lumbar spine revealed forward flexion to 70 degrees, backward 
extension to 30 degrees, lateral flexion to 40 degrees 
(bilaterally) and rotation to 35 degrees (bilaterally) 
without objective evidence of painful motion observed on all 
planes of movement.  In view of these findings, we conclude 
that this reflects no more than slight limitation of motion 
of the veteran's lumbosacral spine which warrants the 
assignment of a 10 percent evaluation.

Regarding the veteran's nonservice-connected residuals of a 
small left-sided cerebellar infarct, the evidence 
demonstrates that he had a history of a stroke several years 
earlier.  CT scan revealed the presence of a small left-sided 
cerebellar infarct.  However, neurological and cardiovascular 
examination revealed no evidence of a current cerebral 
infarction or hemorrhage or carotid stenosis on Doppler 
examination.  There is also no evidence of any current 
residual neurological pathology associated with his 
cerebellar infarct history.  Recent cardiovascular 
examination was negative for any significant heart or 
hypertensive disease.  

The veteran's residuals of a small left-sided cerebellar 
infarct is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8009, for evaluating hemorrhage from the blood vessels of the 
brain.  The criteria provide for a 100 percent evaluation for 
the first 6 months following a cerebellar infarct, and then 
thereafter the residuals are to be rated with at least a 
minimum rating of 10 percent.  The objective medical evidence 
shows that the veteran has no current disabling residuals 
associated with his history of a small left-sided cerebellar 
infarct.  Therefore, assignment of a 10 percent rating is 
appropriate for this disability.

Regarding the veteran's nonservice-connected Type II diabetes 
mellitus with diabetic dyslipidemia, the evidence shows that 
he was first noted to be diabetic in 1998 during the course 
of routine medical examination.  There was no history of 
ketoacidosis or hypoglycemic reactions associated with his 
diabetes.  The veteran controlled with diabetes with diet and 
orally administered medication (glyburide and gemfibrozil) 
and the evidence demonstrates that he exhibited good 
compliance with his diet and also with an exercise program 
and that his weight has been stable for several years.  The 
veteran did not suffer from diabetic retinopathy or 
peripheral neuropathy.  There were no restrictions of his 
physical activities attributable to his  Type II diabetes 
mellitus with diabetic dyslipidemia.  He consulted a diabetic 
care provider every three months to monitor his condition.  

The rating schedule for evaluating Type II diabetes mellitus 
with diabetic dyslipidemia is contained in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2002).  The criteria provide for the 
assignment of a 100 percent rating for diabetes which 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Assignment of a 60 
percent evaluation is warranted for diabetes which requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately  evaluated.  Assignment of a 
40 percent evaluation is warranted for diabetes which 
requires insulin, a restricted diet, and regulation of 
physical activities.  Assignment of a 20 percent evaluation 
is warranted for diabetes which requires insulin and a 
restricted diet, or; an oral hypoglycemic agent and a 
restricted diet.  Assignment of a 10 percent evaluation is 
warranted for diabetes which is manageable by a restricted 
diet only.

Applying the facts to the above criteria, we find that the 
current level of impairment associated with the veteran's 
Type II diabetes mellitus with diabetic dyslipidemia warrants 
the assignment of a 20 percent evaluation.  The medical 
evidence demonstrates that he controls his diabetes with diet 
and orally administered medication but does not otherwise 
have any peripheral neuropathy or physical limitations 
imposed upon him by this disease.  He has his condition 
monitored by a diabetic care provider once ever three months.  
This factual pattern very closely fits the criteria for a 20 
percent evaluation for diabetes mellitus requiring treatment 
with a oral hypoglycemic agent and a restricted diet.

With regards to the veteran's substance abuse disorder 
(alcohol abuse), a psychiatric evaluation associated with the 
evidence shows that he has a history of alcohol dependence 
and that he claimed that he was deliberately abusing alcohol 
in order to obtain a prescription for psychotropic medication 
to help him go to sleep.  He was deemed to be mentally 
competent for purposes of handling VA funds.  On mental 
status examination the veteran was casually dressed and 
groomed.  Although he vocalized some angry sentiments towards 
VA and SSA he was not delusional, suicidal or hallucinatory.  
He impressed upon the examiner as relating poorly with others 
because he is very intolerant of practically everybody and 
did not like nor trust those in authority.  His affect was 
adequate and his mood was angry.  He was well oriented to 
person, place and time and his memory and intellectual 
functioning was adequate.  His judgment was fair but his 
insight was very poor.  He was diagnosed on Axis I with 
alcohol dependence in alleged remission and on Axis II with a 
borderline personality disorder with dependent features.  A 
psychiatrist who examined the veteran in October 2002 
commented that the veteran's primary problem was his 
personality disorder and stated that his personality 
characteristics interfered with his ability to adequately 
relate with others, especially authority figures and women.  
He was assessed with a Global Assessment of Functioning (GAF) 
score of 50 - 55, indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  

The veteran's substance abuse disorder is currently rated 
under Diagnostic Code 9326 on the basis of dementia due to 
other neurological conditions or general medical conditions 
or substance-induced conditions (i.e., drugs, alcohol, 
poisons).  The applicable rating schedule was changed during 
the course of the appeal, effective November 7, 1996.  
Therefore, in the case at issue, the Board must also consider 
the applicability of the provisions of both the old and the 
new ratings schedule for evaluating the veteran's substance 
abuse disorder and rate this disability using the version of 
the regulations which are most favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
because effective date rules under 38 U.S.C.A. § 5110 (West 
2002) prohibit an award based on a liberalizing law or 
regulation for the period prior to the effective date of the 
law or regulation, the revised psychiatric rating criteria 
are not for application to the period preceding November 6, 
1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9303 contained the criteria for rating dementia associated 
with alcoholism and provided for a noncompensable rating when 
the evidence demonstrated no impairment of social or 
industrial adaptability.  A 10 percent rating was warranted 
for dementia associated with alcoholism when the evidence 
demonstrated mild impairment of social and industrial 
adaptability.  A 30 percent rating was warranted for dementia 
associated with alcoholism when the evidence demonstrated 
definite impairment of social and industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c).  

A 50 percent rating was warranted for dementia associated 
with alcoholism when the evidence demonstrated considerable 
impairment of social and industrial adaptability.  A 70 
percent rating was warranted for dementia associated with 
alcoholism when the evidence demonstrated severe impairment 
of social and industrial adaptability.  A 100 percent rating 
was warranted for dementia associated with alcoholism when 
the evidence demonstrated impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity and depth, and 
persistence as to produce total social and industrial 
inadaptability.

After November 7, 1996, the veteran's substance abuse 
disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 
9326, on the basis of dementia due to other neurological 
conditions or general medical conditions or substance-induced 
conditions (i.e., drugs, alcohol, poisons).  The following 
revised criteria are applicable. 

Assignment of a noncompensable rating is warranted for when 
mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9326  (2002).

Applying the evidence to the above criteria, we find that the 
veteran's substance abuse disorder does not warrant the 
assignment of a compensable evaluation.  The evidence 
indicates that he is competent for purposes of handling VA 
funds and did not neglect his personal appearance.  He was 
also not delusional, suicidal or hallucinatory.  His affect 
was adequate and he was oriented on all spheres with adequate 
memory and intellectual functioning and fair judgment.  We 
note that he has a borderline personality disorder with 
dependent features and that an examining psychiatrist 
expressed the opinion that it was the veteran's personality 
disorder which was the primary source of his socio-industrial 
adaptability problems as it interfered with his ability to 
adequately relate with others, especially authority figures 
and women.  In view of this determination, we find that the 
veteran's substance abuse disorder actually contributed very 
little towards his overall social and occupational 
impairment.  We thus conclude that assignment of a 
compensable evaluation is not warranted for this disability.

Under 38 U.S.C.A. § 1521 (West 2002), pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2002).

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. §§ 3.340(a), 4.15 and involves assigning 
schedular ratings to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2002).  In determining the 
combined figure, nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2002).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 4.17 (2002).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more; and if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2) (2002).

We find that the veteran's nonservice-connected disabilities 
do not meet the requisite minimal level of impairment to 
warrant the assignment of a total rating for pension 
purposes.  None of his disabilities are either 60 percent 
disabling or more; or 40 percent disabling and produce a 
combined rating or at least 70 percent.  His lumbar 
discogenic disease with L5-S1 HNP is rated 20 percent 
disabling; his Type II diabetes mellitus is rated 20 percent 
disabling; his small left-sided cerebellar infract is rated 
10 percent disabling; his lumbar myositis is rated 
noncompensable; and his substance abuse disorder is rated 
noncompensable.  These disabilities produce a combined rating 
of only 40 percent.  

The veteran's medical records show that he was born in 
February 1950 and is currently 53 years of age and his 
hearing testimony before an RO hearing officer in May 1997 
shows that he attended college and holds an associates degree 
in computers and business administration.  We do not find 
that his educational background or age provide a basis for 
unemployability as he is academically qualified for work and 
is not of such advanced age as to be unable to work.  His 
former employer has submitted a statement dated February 1996 
which shows that he was employed from February 1987 to 
December 1995, with termination from his job due to "health 
and personal problems."  In this regard, we note that the 
veteran testified at his hearing that he was having 
difficulty at work due in part of his back symptoms being 
aggravated by prolonged driving but also because he felt he 
was being mistreated by his superiors and indicated that he 
was having personal problems working with them which 
eventually led to a parting of ways between he and his former 
employer.  We note that a psychiatrist determined that the 
veteran had a personality disorder which was the primary 
cause of his problems relating with authority figures.  As a 
personality disorder is not recognized as a condition which 
can be applied towards a pension rating, it cannot provide a 
basis to support a finding that the veteran is totally 
disabled for pension purposes.  (See 38 C.F.R. § 3.342(b) 
(2002):  Permanent and total disability ratings for pension 
purposes may also be authorized, provided other requirements 
of entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.)  

We additionally conclude that there is no evidence of an 
exceptional or unusual disability picture associated with the 
veteran's nonservice-connected lumbar discogenic disease with 
L5-S1 HNP, lumbar paravertebral myositis, residuals of a 
small left-sided cerebellar infarct, Type II diabetes 
mellitus with diabetic dyslipidemia and substance abuse 
disorder, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  We are thus not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

In view of the above discussion, we conclude that the 
evidence does not demonstrate that the veteran's nonservice-
connected disabilities (i.e., lumbar discogenic disease with 
L5-S1 herniated nucleus pulposus (HNP), lumbar paravertebral 
myositis, residuals of a small left-sided cerebellar infarct, 
Type II diabetes mellitus with diabetic dyslipidemia and 
substance abuse disorder (alcohol abuse)) are productive of a 
combined total rating or that they render him permanently and 
totally disabled and unemployable for the period prior to 
September 17, 2001.  His appeal for an earlier effective date 
prior to September 17, 2001 for an award of nonservice-
connected VA pension must therefore be denied.


ORDER

Service connection for a low back disability is denied.

An earlier effective date prior to September 17, 2001 for an 
award of a total rating for nonservice-connected disabilities 
for pension purposes is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

